Citation Nr: 0801315	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  02-05 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which declined to reopen the veteran's 
claim for service connection for schizophrenia. Prior to the 
veteran's initiation of his claim to reopen, service 
connection for schizophrenia had been denied by the RO in a 
rating decision of May 1998. No appeal from that denial was 
thereafter initiated.

A Board hearing in Washington, DC was scheduled in March 
2004, but the hearing request was withdrawn by the veteran in 
December 2003. 

The Board in January 2004 and July 2005 remanded this case to 
the RO for additional development. The case has now been 
returned to the Board for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


FINDINGS OF FACT

1. By rating decision in May 1998, the RO denied entitlement 
to service connection for schizophrenia; the veteran was 
notified of the decision but he did not initiate an appeal. 

2. The evidence associated with the claims file since the May 
1998 RO decision is so significant that it must be considered 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision, denying entitlement to 
service connection for schizophrenia, is final. 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1103 (2007).

2. The additional evidence presented since the May 1998 
rating decision is new and material, and the claim of 
entitlement to service connection for schizophrenia has been 
reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in April and October 
2004, July 2005, and March and June 2006 correspondence of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain.  VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.

The veteran was provided appropriate information and evidence 
necessary to reopen the claim of entitlement to service 
connection for schizophrenia.  The veteran has been 
adequately informed of the specific basis for the prior 
denial of his claim. Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Given the fact that the Board is reopening the claim of 
entitlement to service connection for schizophrenia, and 
remanding the case for further development, it is not 
necessary to further review whether VA has fully complied 
with the VCAA.

Analysis

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2007). The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

As pertinent to this case, Title 38, Code of Federal 
Regulations, Section 3.156(a) (2000) provides that new and 
material evidence means evidence which was not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration. 
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, be "so significant that it must be considered in 
order to fairly decide the merits of the claim."

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo. If the Board finds that new and material 
evidence has not been submitted, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant. Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Service connection for schizophrenia with depression claimed 
as a nervous condition was denied in a May 1998 VA rating 
decision. The claim was denied because there was no evidence 
of this disability during military service and no 
relationship to military service was shown. In addition the 
earliest diagnosis of schizophrenia of file appears to have 
been January 1993, about 10 years after service. The veteran 
was notified of the decision and of his appellate rights, but 
he did not appeal.

In September 2000 the veteran filed a claim to reopen his 
claim for service connection for schizophrenia.  

A November 2000 rating decision determined that no new and 
material evidence had been submitted to reopen the claim. The 
evidence received was essentially duplicates of the 
previously considered evidence and was merely cumulative and 
redundant.

The evidence on file at the time of the May 1998 rating 
decision included the service medical records which noted no 
evidence of any psychiatric pathology.  It also included 
medical reports from Peter N. Novalis, M.D., from October 
1993 to February 1998, noting treatment for schizophrenia.

The evidence added to the file since the May 1998 rating 
decision includes the service personnel records.  The record 
also contains a February 1994 Social Security Administration 
determination which found the veteran to be disabled from 
September 1993 as a result of paranoid schizophrenia, other 
functional psychiatric disorders, and personality disorders.  

The evidence also includes numerous additional and duplicate 
medical records covering the period from 1993 to the present 
time. Notably this includes an undated letter from Floyd D. 
Simpson, D.O., which was received in October 2007.  Read in 
the light most favorable to the appellant it states that the 
veteran, "has been a patient of mine for 7 years and carries 
a diagnosis of schizophrenia(,)" and he experienced auditory 
hallucinations during service and hallucinations and 
delusions within a year of discharge from service.  

The letter from Dr. Simpson which included the statement that 
the prodromal signs of schizophrenia emerged during the 
veteran's military career and shortly thereafter within a 
year of discharge from service. This evidence specifically 
addresses the etiology of the disorder at issue under the 
regulation applicable to this case; such evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156 (2000). 
Given the fact that the record available at the time of the 
May 1998 rating decision was devoid of any evidence of a 
psychosis during service or within the presumptive period 
after service, the claim is reopened.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for schizophrenia is 
reopened.


REMAND

The  letter from Dr. Simpson was received by the Board in 
October 2007 and after the Regional Office found that new and 
material evidence had not been submitted.  In light of the 
decision reached above, this case is remanded to the RO to 
comply with the due process requirements of law. Bernard v. 
Brown, 4 Vet. App. 384, 392 (1993).

Therefore, this case is REMANDED for the following action:

1. The RO must contact the veteran and 
request that he identify the specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, from whom he 
has received treatment for schizophrenia 
since May 1998 which he has not 
previously identified.  When the 
requested information and any necessary 
authorization has been received, the RO 
must attempt to obtain copies of all 
pertinent records which have not already 
been obtained. In particular, this must 
include efforts to secure the treatment 
records from Floyd D. Simpson, D.O.,
305 E. Walnut Street, Suite 322, 
Springfield, Missouri 65806 dated from 
2000 to the present. The veteran should 
also be afforded an opportunity to submit 
any additional evidence, not already of 
record supporting his claim.

2. After completion of all of the above, 
the veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining the nature and etiology of 
his schizophrenia. The claims folder, 
including a copy of this REMAND, must be 
made available to and reviewed by the 
examiner. Based on examination findings, 
historical records, medical principles, 
and, any evidence associated with the 
record as a result of the development 
ordered above, including Dr. Simpson's 
treatment records, the physician must 
opine whether it is at least as likely as 
not that schizophrenia was incurred in 
service or caused by any incident in- 
service. The physician should also opine 
as to whether it is as least as likely as 
not that the veteran suffered from 
schizophrenia, to a compensable degree, 
within a year of his December 1983 
separation from active duty. A complete 
rationale must be provided for any 
opinion offered.

3. After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND. If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4. If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the VCAA, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA. 38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

5. Thereafter, the RO should readjudicate 
the claim based on all the evidence of 
record. If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


